Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 1 of 30



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No: ________________________

  SIMONE WINCHESTER,
         Plaintiff,
  v.
  SWISSPORT USA, INC.

         Defendant.
  _________________________________/


                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, SIMONE WINCHESTER, by and through her undersigned counsel, sues the

  Defendant, SWISSPORT USA, INC., and alleges as follows:

                                 JURISDICTION AND VENUE

         1.       This is an action for damages and to remedy violations of the rights of MS.

  WINCHESTER under the Pregnancy Discrimination Act, the Americans with Disabilities Act of

  1990, as amended, including the ADA Amendment Act of 2008, Title VII of the Civil Rights Act

  of 1964, as amended (“Title VII”), and the Florida Civil Rights Act of 1992, as amended (“Chapter

  760”), to redress injuries done to her by the Defendant, SWISSPORT USA, INC. (“Defendant”).

         2.      The unlawful acts which gave rise to this Complaint occurred within Broward

  County, Florida during the Plaintiff’s employment with Defendant, making venue proper in this

  District pursuant to 28 U.S.C. § 1391.

                                             PARTIES
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 2 of 30



         3.        At all times material hereto, Plaintiff has been a citizen and resident of Broward

  County Florida and is otherwise sui juris.

         4.        At all times material hereto, Plaintiff was a pregnant female with a disability and/or

  a female with a disability, and, as such, Plaintiff is a member of a protected class under the

  Pregnancy Discrimination Act, the Americans with Disabilities Act of 1990, as amended,

  including the ADA Amendment Act of 2008, Title VII of the Civil Rights Act of 1964, as amended

  (“Title VII”), and the Florida Civil Rights of 1992, because the terms, conditions, and privileges

  of her employment were altered because of her gender, pregnancy, and disability.

         5.        Defendant is not a government agency. At all times material hereto, Defendant was

  Plaintiff’s employer as defined by law.

         6.        Defendant has, at all times material hereto, employed 20 or more employees for

  each working day in each of twenty or more calendar weeks in the current or preceding year in

  accordance with Title VII and the FCRA (42 U.S.C. §2000e(b); Fla. Stat. § 760.02(7)).

         7.        Plaintiff has exhausted her administrative remedies by filing a timely charge of

  discrimination against the Defendant with the Equal Employment Opportunity Commission.

         8.        Plaintiff’s charge was filed within 300 days after the first instance of discrimination

  occurred.

         9.        Plaintiff was issued Notices of Right to Sue on September 30, 2019 and October

  15, 2019. This suit is filed in accordance with that Notice and within the applicable ninety (90)

  day time limitation (a copy of the Notices are attached hereto as Exhibits “A” and “B”,

  respectively).

         10.       The Florida Commission on Human Relations did not issue a finding on Plaintiff’s

  charge within 180 days of the filing of said charges.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 3 of 30



                  GENERAL ALLEGATIONS COMMON TO ALL COUNTS

         11.     Plaintiff was hired as a customer service agent for the Defendant on October 31,

  2016 until she was terminated on or about February 14, 2019.

         12.     As a customer service agent, Plaintiff’s primary duties and responsibilities included

  checking in passengers for flights, dealing with delays and cancellations, boarding flights, and

  meeting inbound flights.

         13.     Plaintiff was qualified for her position as a customer service agent in that she had

  experience as a customer service agent and/or she had all necessary training to perform her job

  duties and responsibilities.

         14.     Plaintiff’s starting salary was $13.98 per hour.

         15.     The Plaintiff was assigned to Caribbean Airlines from June 14, 2017 through May

  17, 2018.

         16.     When the Plaintiff found out she was pregnant in January 2018 and disclosed her

  pregnancy to Defendant, she became the target of ongoing harassment and discrimination which

  created a hostile work environment.

         17.      In mid-January 2018, the Plaintiff had to stop wearing the Defendant’s navy

  uniform pants because they were becoming too tight. She started wearing her own black pants but

  still wore the Defendant’s tops.

         18.     One day Nicole and Lizette, two supervisors from Caribbean, pulled the Plaintiff

  aside and asked her why she was not wearing the traditional uniforms. The Plaintiff told them that

  she was pregnant and the uniforms did not fit. Nicole and Lizette both said that the Plaintiff needed

  to get maternity uniforms. They also said, “you should be looking like you are happy.” They both
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 4 of 30



  suggested that the Plaintiff start fixing her hair better and Nicole started giving her make up tips.

  The Plaintiff felt humiliated but none the less requested maternity uniforms.

         19.     Towards the end of January, the Plaintiff’s ankles and feet started to swell. It was

  becoming very difficult for the Plaintiff to walk the long distance from the counter to the gate, and

  she told her supervisors of this difficulty. Nevertheless, Defendant continue to require Plaintiff to

  make the long walk between the counter and the gate. The Plaintiff asked a supervisor, Linda, if

  she could remain at the counter due to her disability. Linda replied, “your ankles swelling is not a

  reason to not do your job.” Linda then said, “I didn’t know you were pregnant, but if this is going

  to cause issues then Swissport will have to find somewhere else to place you or something else for

  you to do.” The Plaintiff became anxious that she would lose her job. She told Linda that it seemed

  that because she was pregnant, she would soon be left without a job. Linda said, “we just need to

  relocate you somewhere that can meet your needs.”

         20.     In February, the Plaintiff’s doctor wrote a note saying that she needed to wear

  sneakers, eat every two to three hours because she had low blood sugar, and could not stand for

  long periods of time. n.

         21.     On February 14, 2018, The Plaintiff provided this note to her supervisor, Annette

  Foster, and verbally requested the accommodations as outlined by her doctor. Ms. Foster

  responded, “I don’t know if Caribbean is going to be able to accommodate you. The sneakers

  requirement is okay but requiring breaks and a stool, not sure if that will be okay.” Annette said

  that she would speak with the Defendant’s Passenger Service Manager, Doris, and she would also

  give a copy of the note to Doris as well as to the Defendant’s human resources department.

         22.     On February 23, 2018, Annette told the Plaintiff, “if you need further

  accommodations, you will have to be removed from the account.”
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 5 of 30



         23.     Towards the end of February, the Plaintiff went to meet with Doris. The Plaintiff

  told Doris that she has a doctor’s note and that she needed these accommodations. Doris said, “I

  haven’t heard from HR. We are going to have a meeting with the Caribbean accounts manager,

  Javier.” The Plaintiff told her that would be fine and to please get back to her by the next week

  and she agreed to that.

         24.     A few days later, another Caribbean supervisor, Louis, told the Plaintiff it was okay

  to use a stool, but made no mention of the other accommodations Plaintiff requested. Further, the

  Plaintiff still had not received the Defendant’s maternity uniforms so she was forced to buy her

  own clothing for work.

         25.     Due to the Plaintiff’s low blood sugar, it was important that she eat every two to

  three hours. Nicole gave the Plaintiff a hard time about eating at the counter. On several occasions,

  the Plaintiff asked Nicole if she could take a short break to eat a snack. Nicole always declined the

  Plaintiff’s requested breaks. Once, Nicole even said to the Plaintiff, “the baby is not even big

  enough, you are just eating for you.” One time the Plaintiff was eating celery and peanut butter

  and Nicole said, “you need to stop eating, the crunching is disturbing me.” This humiliated the

  Plaintiff, especially since Nicole said this in front of several co-workers.

         26.     In early March, 2018, the Plaintiff saw her doctor, who said that, due to her high

  blood pressure, her pregnancy was high-risk. The Plaintiff told Annette about her high-risk status

  and the need for her accommodations.

         27.     In Mid-March, Linda called the Plaintiff into the office and told her that she needed

  a new button down and sweater because the uniforms did not fit her pregnant body. Swissport still

  had not provided the Plaintiff with her requested maternity uniform.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 6 of 30



         28.     On March 21, 2018, Nicole called the Plaintiff into her office along with two other

  agents, Ms. Mack and Camilla. In front of these other agents, Nicole said, “are you okay with your

  appearance, because it is not cutting it for me. You need to go look in the mirror.” The Plaintiff

  did not respond because she was mortified.

         29.     That same day, another supervisor, Maria, asked the Plaintiff’s co-worker, Pia,

  whether or not the Plaintiff was smoking during her pregnancy.

         30.     On March 22, 2018, Lizette called the Plaintiff to the counter in front of Brittney

  and Annette. Lizette said, “the team is sick of your appearance, you look like you rolled out of bed

  and came to work. How you feel on the inside is how you look on the outside.” Lizette did not

  give the Plaintiff any specifics about what was wrong with her appearance. Despite the lack of

  specifics, she received a verbal warning.

         31.     On March 30, 2018, Lizette, Linda, and Nicole were meeting with employees to

  give them permanent positions with Caribbean. They called the Plaintiff into the office. Lizette

  said, “you are not getting a permanent position. You don’t care about yourself. It’s getting to a

  point where you will be coming in and we are going to just send you home.” Nicole then said,

  “you aggravate and upset me. The whole team is sick of talking to you about your appearance.”

  The Plaintiff did not understand why she would say that. No one had ever said anything about the

  Plaintiff’s appearance except Nicole and Lizette. Despite what they said at this meeting, the

  Plaintiff was given a position at the counter.

         32.     On May 13, 2018, the Plaintiff asked Brittany if she could take a break and Brittany

  said okay. When the Plaintiff came back from break, a supervisor, Maria, asked the Plaintiff where

  she went. The Plaintiff told her that she had been on a break. She then asked the Plaintiff where

  she went for her break. The Plaintiff told her that she went downstairs. She said, “you are no longer
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 7 of 30



  allowed to take breaks downstairs. You can only go to the back office.” Other employees take their

  breaks wherever they choose.

          33.     On May 17, 2018, the Plaintiff asked Louis if she could take a break. Louis said, “I

  was instructed to not let you leave the counter.” The Plaintiff asked him who told him that. Louis

  replied, “I am not at liberty to tell you.” The Plaintiff told him that she had a doctor’s note requiring

  her to take breaks. He responded with, “do what you need to do.” The Plaintiff left for a short

  break. When the Plaintiff came back from her break, she had been logged off of her computer. The

  Plaintiff asked Louis if she should just go home, and he asked the Plaintiff why she would even

  say that. The Plaintiff said she asked because she had been logged off the computer. He told the

  Plaintiff that she wasn’t allowed to go home. Instead he sent the Plaintiff to the gate to assist her

  coworker, Pia. By the time the Plaintiff finished walking to the gate, she was in so much pain that

  she needed to sit down. Pia said that the Plaintiff wasn’t being helpful, since she had to sit down,

  so she was going to call Louis and ask him to send someone else. The Plaintiff had to then walk

  all the way back to the counter from the gate. When she got back to the counter, Louis was in the

  office so the Plaintiff went to speak with him. The Plaintiff told Louis that she shouldn’t have been

  sent to the gate. The Plaintiff also asked him why she was always being questioned about her

  breaks. The Plaintiff got very upset and started crying and objected to being treated differently.

  Louis did not respond.

          34.     On May 17, 2018, the Plaintiff received a text from Annette that said she was not

  to come in for the morning shift, but that Doris and she wanted to meet with the Plaintiff the

  following morning at 10 a.m.

          35.     As requested, the Plaintiff went to the meeting with Annette and Doris. They asked

  her what happened with Louis. The Plaintiff explained what had happened, including that no
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 8 of 30



  customers had been present. They said they would have a meeting with Javier and Louis and let

  the Plaintiff know what would happen next, then they sent her home.

         36.     The Plaintiff called Doris later that day, but she did not answer. The Plaintiff then

  called Annette, who told the Plaintiff that she would be written up and suspended for two days.

  Annette also told the Plaintiff that she was being removed from the Caribbean Airlines account.

  The normal procedure for discipline is a verbal warning, then a written warning, then a write-up

  with a suspension, and finally a write-up with termination. The Plaintiff was told that she would

  hear from human resources.

         37.     On May 21, 2018, the Plaintiff called Doris to see if she had any further information

  about meeting with human resources. Doris told the Plaintiff she had not heard anything. So, the

  Plaintiff sent an email to Yolanda in human resources to try to schedule the meeting, but Yolanda

  did not respond. The Plaintiff was never given hours on the Caribbean Airlines account again.

         38.     On May 24, 2018, the Defendant called the Plaintiff to work a shift to assist with

  the British Airways account. The Plaintiff worked that single shift.

         39.     On May 31, 2018, the Defendant placed the Plaintiff on a 3-day per week schedule

  with British Airways. The Plaintiff was supposed to work Monday, Thursday, and Saturday from

  12:45 p.m. to 5 p.m. When the Plaintiff worked on the Caribbean Airlines account, she worked 40

  hours per week, on average.

         40.     Also, on May 31, 2018, the Plaintiff sent another email to Yolanda in human

  resources objecting to the discriminatory and retaliatory treatment. Yolanda never responded.

         41.     In the Plaintiff’s assignment with British Airways, she was required to meet flights

  and go to immigrations and customs, which involved a lot of walking, directly contrary to the

  reasonable accommodations requested by Plaintiff and her doctor.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 9 of 30



          42.     In early June, 2018, the Plaintiff requested training to become a Ramp Security

  Coordinator. She was told that she could not receive that training because she was pregnant.

          43.     On July 9, 2018, one of the Plaintiff’s eyes was bothering her so she did not put on

  eye makeup that day. When the Plaintiff got to work, Naomi and Doris sent her home for the day.

  This was not the first time the Plaintiff was sent home early. On several occasions, the Plaintiff

  was sent home early and never given a reason. The Plaintiff working approximately 13 hours per

  week, sometimes less.

          44.     On July 12, 2018, Doris and Naomi, a supervisor for Swissport overseeing the

  British Airways account, told Plaintiff that she had to get a new doctor’s note despite the fact that

  her pregnancy conditions remained the same and there was no reason to require a new note.

          45.     On July 13, 2018, the Plaintiff texted a picture of the new doctor’s note to Doris.

          46.     On July 14, 2018, the Plaintiff went to give the note to Naomi, but Naomi was busy

  and told the Plaintiff to keep the note.

          47.     Also, on July 14, 2018, the Plaintiff was sent home because she had socks and slides

  on because her feet were so swollen that they did not fit into shoes.

          48.     Throughout the entire time that Plaintiff was assigned to the British Airways

  account, she did not receive any of her requested accommodations. Non-pregnant and non-disabled

  employees have not been harassed, discriminated against, or retaliated against in the same way

  that the Plaintiff has been.

          49.     At the time of delivering her baby, the Plaintiff suffered a significant medical issue,

  thus leading a potentially permanent disability.

          50.     Since that time, the Plaintiff repeatedly reached out to the Defendant and provided

  it with regular updates regarding her disability. She requested that she be restored to her original
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 10 of 30



  account with Caribbean Airlines and/or that she be returned to the same number of hours as she

  previously worked with Caribbean Airlines but on another account. Her repeated requests were

  ignored. Because Defendant would not give Plaintiff her full-time schedule, she was unable to

  arrange to work since she could not drive herself due to her disability. Thus, she requested

  extensions of her leave of absence from work.

          51.    On numerous occasions, the Plaintiff had to send the same emails over and over

  again over the course of a few weeks to get a single, unclear response.

          52.    In October 2018, the Plaintiff emailed Ms. Yolanda Rodriguez and notified her that

  her FMLA leave was coming to an end and that she required reasonable accommodations due to

  her restrictions. The Plaintiff’s restrictions are listed in the doctor’s note dated October 11, 2018.

          53.    Since the Plaintiff never heard back from Ms. Rodriguez, she sent a follow up email

  on October 26, 2018 requesting a response to her prior communication. Ms. Rodriguez responded

  advising the Plaintiff that she was still an active employee.

          54.    On November 2, 2018, the Plaintiff sent an email to Ms. Rodriguez advising that

  she had an upcoming appointment with her doctor and that she wanted her hours restored to what

  she was working before the Defendant reduced her hours during her pregnancy. The Plaintiff also

  included a copy of her appointment card showing her appointment scheduled for November 5,

  2018.

          55.    On November 5, 2018, the Plaintiff again emailed Ms. Rodriguez that she had not

  been cleared to return to work and requested to know the next step. The Plaintiff also included a

  copy of the doctor’s note.

          56.    On November 8, 2018, the Plaintiff emailed Ms. Rodriguez to confirm her

  telephone conversation with Ms. Rodriguez, during which Ms. Rodriguez stated that her FMLA
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 11 of 30



  leave was extended until December 5, 2018 and that she would update the Defendant after her

  doctor’s appointment on December 5, 2018.

         57.        On December 5, 2018, the Plaintiff sent an email to Ms. Rodriguez advising that

  she was still unable to return to work and attaching a copy of the doctor’s note. Yet again, Ms.

  Rodriguez did not respond.

         58.        The Plaintiff sent a follow up email on December 10, 2018 inquiring as to the status

  of her employment in light of her December 5, 2018 email. Still not having received a response,

  on January 3, 2019, the Plaintiff sent another email to Ms. Rodriguez stating that she had not heard

  anything in response to her three previous emails.

         59.        On January 18, 2019, the Plaintiff emailed Ms. Rodriguez advising of her medical

  status and again pointing out that she still had not received a response from her four prior emails.

         60.        On January 29, 2019, Ms. Angel emailed the Plaintiff stating that her FMLA leave

  was extended until February 5, 2019. Ms. Angel also stated that she needed to bring a “full duty”

  doctor’s note in order to return to work. That same day, January 29, 2019, the Plaintiff responded

  to the email confirming that she had until February 5, 2019 to return to work full duty or would

  have to resign.

         61.        On January 30, 2019, the Plaintiff emailed Ms. Angel letting her know that she had

  an appointment with her doctor on February 15, 2019, and she would not find out if she was cleared

  to return to work until that appointment. The Plaintiff also complained that she was being

  discriminated against and not receiving reasonable accommodations due to her disability. On

  January 30, 2019, Ms. Angel responded that she would forward the request to Mr. Swingle and

  Ms. Rodriguez, and that there would be no further extensions of her leave.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 12 of 30



          62.     On February 14, 2019, the Defendant sent a final letter advising her that if she is

  unable to return back to work on February 22, 2019 with no work restrictions, then the Plaintiff’s

  employment would be terminated.

          63.     Finally, the Plaintiff was fired by the Defendant. In the February 14, 2019 letter

  from Dora Angel, the Defendant wrote, “it was determined that the extension [until 02/20/19] will

  be granted as long as you provide a full release, no restrictions to return back to work from your

  doctor as of 02/22/19.” Clearly, the Defendant demanded that she return to work without any

  restrictions.

          64.     Plaintiff has engaged the undersigned attorney to prosecute her claims and is

  entitled to recover her attorney’s fees from Defendant pursuant to statute.

       COUNT I: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                        (Discrimination on the Basis of Sex)

          65.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 64,

  inclusive, as though same were fully re-written here.

          66.     Plaintiff brings this action under Title VII of the Civil Rights Act of 1964, §§703(a),

  706(a), and 706(g) for damages caused by Defendant’s unlawful employment practices committed

  against Plaintiff because Plaintiff was discriminated against on the basis of her sex, female.

          67.     Nicole, Lizette, Linda, Annette Foster, Louis, Maria, Naomi, Doris, Javier, Yolanda

  Rodriguez, and Dora Angel, at all times relevant, were acting within the course and scope of their

  employment for Defendant.

          68.     Because Plaintiff is a woman, discriminatory comments were continuously made

  to her about her appearance including comments about her clothes, hair, and makeup, and her

  complaints were not addressed or properly handled.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 13 of 30



         69.     Because Plaintiff is a woman, despite her being pregnant, she was accused of eating

  too much.

         70.     Because Plaintiff is a woman, when she complained about the harassment and

  discrimination, her concerns were not taken seriously and the Defendant took no action to stop the

  discrimination.

         71.     Upon information and belief, male employees are not criticized about their

  appearance and they are not accused of over eating.

         72.     Upon information and belief, when male employees complain about harassment

  and discrimination, their concerns are taken seriously and addressed.

         73.     Defendant engaged in unlawful employment practices in violation of Section

  703(a)(1) of Title VII, 42 USC §2000e2(a)(1) which resulted in Plaintiff, SIMONE

  WINCHESTER, being discriminated against by Defendant.

         74.     Plaintiff is entitled to such affirmative relief as may be appropriate, including but

  not limited to, lost wages, benefits, and compensation for emotional distress pursuant to the

  provisions of Title VII of the Civil Rights Act of 1964, §706(g).

         WHEREFORE, Plaintiff hereby requests that this Honorable Court grant Plaintiff

  judgment against Defendant to compensate her for past and future pecuniary losses, including back

  pay, front pay, injury to her professional reputation, and emotional pain and suffering caused by

  Defendant’s discriminatory treatment in an amount to be determined at trial and in accordance

  with The Civil Rights Act of 1964, §706(g); attorney’s fees, costs, together with interest thereon,

  and such other relief as the Court deems just and appropriate.

         COUNT II: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                         (Discrimination on the Basis of Sex)
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 14 of 30



         75.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 64,

  inclusive, as though same were fully re-written here.

         76.     The FCRA forbids discrimination on the basis of race, color, religion, sex,

  pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

  personal dignity, to make available to the state their full productive capacities, to secure the state

  against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

  to promote the interests, rights, and privileges of individuals within the state.

         77.     The Florida Civil Rights Act of 1992 shall be construed according to the fair import

  of its terms and shall be liberally construed to further the general purposes stated in this section

  and the special purposes of the particular provision involved.

         78.     Plaintiff is a woman, and therefore a member of a protected class.

         79.     Because Plaintiff is a woman, discriminatory comments were continuously made

  to her about her appearance including comments about her clothes, hair, and makeup, and her

  complaints were not addressed or properly handled.

         80.     Because Plaintiff is a woman, despite her being pregnant, she was accused of eating

  too much.

         81.     Because Plaintiff is a woman, when she complained about the harassment and

  discrimination, her concerns were not taken seriously and the Defendant took no action to stop the

  discrimination.

         82.     Upon information and belief, male employees are not criticized about their

  appearance and they are not accused of over eating.

         83.     Upon information and belief, when male employees complain about harassment

  and discrimination, their concerns are taken seriously and addressed.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 15 of 30



          84.     At all relevant and material times, Defendant failed to comply with the FCRA.

          85.      The discrimination of Plaintiff by Defendant was caused by Defendant being aware

  of Plaintiff’s sex.

          86.     At all times relevant, including at the time of the unlawful and discriminatory

  treatment, Defendant was aware that Plaintiff was a woman.

          87.     At the time of the unlawful discrimination, Plaintiff did perform and excel at the

  performance of the essential functions assigned to her by Defendant.

          88.     The failure of Defendant to adhere to the mandates of the FCRA was willful and its

  violations of the provisions of the FCRA were willful.

          89.     Defendant, through its practices and policies as an employer, willfully, and with

  malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on

  account of her sex in violation of the FCRA with respect to its decision to treat Plaintiff differently

  from other employees.

          90.     Defendant’s treatment of Plaintiff was directly and proximately caused by

  Defendant’s unjustified discrimination against Plaintiff because she was a woman, in violation of

  the FCRA.

          91.     Any allegedly nondiscriminatory reason for the treatment of Plaintiff asserted by

  Defendant is a mere pretext for the actual reasons for the treatment; namely, Plaintiff’s sex.

          92.     Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

  rights protecting persons from discrimination due to her sex. The discrimination on the basis of

  sex constitutes unlawful discrimination.

          93.     As a direct and proximate result of Defendant’s intentional conduct, Plaintiff has

  suffered serious economic losses, as well as mental pain and suffering.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 16 of 30



          WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

  all wages and benefits the Plaintiff would have received but for the discrimination, including actual

  damages suffered, compensatory damages under the FCRA for embarrassment, anxiety,

  humiliation, and emotional distress, liquidated damages, prejudgment interest on her damages

  award, attorney’s fees, costs, and such other and further relief as this Court deems just and

  appropriate.

   COUNT III: VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
                                     (“ADA”)
                     (Discrimination on the Basis of Disability)

          94.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 64,

  inclusive, as though same were fully re-written here.

          95.     The ADA forbids discrimination on the basis of disability; prohibiting

  discrimination in employment, public services, public accommodations, and telecommunications.

          96.     Plaintiff has a disability as that term is defined under the ADA, and, therefore, is a

  member of the protected class.

          97.     At all relevant and material times, Defendant failed to comply with the ADA, which

  states in relevant part: (1) to provide a clear and comprehensive national mandate for the

  elimination of discrimination against individuals with disabilities; (2) to provide clear, strong,

  consistent, enforceable standards addressing discrimination against individuals with disabilities;

  (3) to ensure that the Federal Government plays a central role in enforcing the standards established

  in this chapter on behalf of individuals with disabilities; and (4) to invoke the sweep of

  congressional authority, including the power to enforce the fourteenth amendment and to regulate

  commerce, in order to address the major areas of discrimination faced day-to-day by people with

  disabilities.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 17 of 30



          98.     The discrimination against Plaintiff by Defendant was caused by Defendant being

  aware of Plaintiff’s disability.

          99.     At all times relevant hereto, Defendant regarded Plaintiff as an individual with a

  disability and/or an individual with a record of having a disability.

          100.    At the time of the unlawful discrimination, Plaintiff did perform and excel at the

  performance of the essential functions assigned to her by Defendant.

          101.    Plaintiff was qualified for the position.

          102.    Defendant is a large privately-owned business, and therefore a sophisticated

  employer who has actual knowledge of the requirements of the ADA, as amended.

          103.    The failure of Defendant to adhere to the mandates of the ADA was willful and its

  violations of the provisions of the ADA were willful.

          104.    The Defendant’s failure to communicate with the Plaintiff, leaving her waiting for

  a response to her requests for a reasonable accommodation of extended leave/failing to engage in

  the interactive process, demonstrates the Defendant’s lack of adherence to its policy against

  discrimination and failure to comply with the law on disabilities and reasonable accommodations.

  Even more importantly, the Defendant’s repeated insistence that the Plaintiff be able to return to

  work with no restrictions and no need for accommodations shows clear discrimination in violation

  of the ADA.

          105.    Any allegedly nondiscriminatory reason for the Defendant’s failure to reasonably

  accommodate Plaintiff is a mere pretext for the actual reasons for the failure to reasonably

  accommodate Plaintiff; inter alia Plaintiff’s disability.

          106.    As a result of Defendant’s violation, Plaintiff has suffered damages.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 18 of 30



          107.    As a direct and proximate result of the intentional and discriminatory acts and

  practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

  injury including past and future loss of income and other employment benefits, emotional pain and

  suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to her

  reputation, and other past and future pecuniary losses.

          WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

  all wages and benefits the Plaintiff would have received but for the discrimination, including actual

  damages suffered, loss of fringe benefits, loss of retirement benefits, compensatory damages under

  the ADA for emotional distress, liquidated damages, prejudgment interest on her damages award,

  attorney’s fees, costs, and such other and further relief as this Court deems just and appropriate.

         COUNT IV: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                       (Discrimination on the Basis of Disability)

          108.    Plaintiff incorporates herein the allegations contained in paragraphs 1 through 64,

  inclusive, as though same were fully re-written here, and says:

          109.    The FCRA forbids discrimination on the basis of race, color, religion, sex,

  pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

  personal dignity, to make available to the state their full productive capacities, to secure the state

  against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

  to promote the interests, rights, and privileges of individuals within the state.

          110.    Plaintiff has a disability as that term is defined in the FCRA, and therefore, is a

  member of a protected class.

          111.    At all relevant and material times, Defendant failed to comply with the FCRA.

          112.    The discrimination of Plaintiff by Defendant was caused by Defendant being aware

  of Plaintiff’s disability.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 19 of 30



         113.    At all times relevant hereto, Defendant regarded Plaintiff as an individual with a

  disability and/or an individual with a record of having a disability.

         114.    At the time of the unlawful discrimination, Plaintiff did perform and excel at the

  performance of the essential functions assigned to her by Defendant.

         115.    The failure of Defendant to adhere to the mandates of the FCRA was willful and its

  violations of the provisions of the FCRA were willful.

         116.    Defendant, through its practices and policies as an employer, willfully, and with

  malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on

  account of her disability in violation of the FCRA.

         117.    The Defendant’s actions against Plaintiff, including its changing her schedule,

  failing to communicate with the Plaintiff, and failing to respond to her requests for a reasonable

  accommodation of extended leave, demonstrates the Defendant’s lack of adherence to its policy

  against discrimination and failure to comply with the law on disabilities and reasonable

  accommodations. Even more importantly, the Defendant’s repeated insistence that the Plaintiff

  be able to return to work with no restrictions and no need for accommodations shows clear

  discrimination in violation of the ADA.

         118.    Any allegedly nondiscriminatory reason for the Defendant’s failure to reasonably

  accommodate Plaintiff is a mere pretext for the actual reasons for the failure to reasonably

  accommodate Plaintiff; inter alia Plaintiff’s disability.

         119.    Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

  rights protecting persons from discrimination due to her disability. The discrimination on the basis

  of disability constitutes unlawful discrimination.

         120.    As a result of Defendant’s violation, Plaintiff has suffered damages.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 20 of 30



         121.    As a direct and proximate result of the intentional and discriminatory acts and

  practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

  injury including past and future loss of income and other employment benefits, emotional pain and

  suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to her

  reputation, and other past and future pecuniary losses.

         WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

  all wages and benefits the Plaintiff would have received but for the discrimination, including actual

  damages suffered, compensatory damages under the FCRA for emotional distress, liquidated

  damages, punitive damages, prejudgment interest on her damages award, attorney’s fees, costs,

  and such other and further relief as this Court deems just and appropriate.

         COUNT V: VIOLATION OF THE PREGNANCY DISCRIMINATION ACT
                      (Discrimination on the Basis of Pregnancy)

         122.    Plaintiff incorporates herein the allegations contained in paragraphs 1 through 64,

  inclusive, as though same were fully re-written here.

         123.    The PDA forbids discrimination on the basis of pregnancy, childbirth, or related

  medical conditions, including childbearing capacity. The PDA also includes related medical

  conditions including, but not limited to, lactation; disorders directly related to pregnancy, such as

  preeclampsia (pregnancy-induced high blood pressure), placenta previa, and gestational diabetes;

  symptoms such as back pain; complications requiring bed rest; and the after-effects of a delivery.

         124.    Plaintiff was pregnant and had a medical condition as that term is defined under the

  PDA, and, therefore, is a member of the protected class.

         125.    The Plaintiff had high blood pressure and her pregnancy was considered high-risk.

         126.    At all relevant and material times, Defendant failed to comply with the PDA.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 21 of 30



         127.    The discrimination against Plaintiff by Defendant was caused by Defendant being

  aware of Plaintiff’s pregnancy and her pregnancy-related disability.

         128.    At all times relevant hereto, Defendant regarded Plaintiff as an individual who was

  pregnant and/or had a pregnancy-related disability.

         129.    At the time of the unlawful discrimination, Plaintiff did perform and excel at the

  performance of the essential functions assigned to her by Defendant.

         130.    Plaintiff was qualified for the position.

         131.    Defendant is a large privately-owned business, and therefore a sophisticated

  employer who has actual knowledge of the requirements of the PDA, as amended.

         132.    The failure of Defendant to adhere to the mandates of the PDA was willful and its

  violations of the provisions of the PDA were willful.

         133.    The Defendant’s actions against Plaintiff, including its changing her schedule,

  failing to communicate with the Plaintiff, and failing to respond to her requests for a reasonable

  accommodation of extended leave due to her pregnancy/failing to engage in the interactive

  process, demonstrates the Defendant’s lack of adherence to its policy against discrimination and

  failure to comply with the law related to pregnant women and reasonable accommodations. Even

  more importantly, the Defendant’s repeated insistence that the Plaintiff be able to return to work

  with no restrictions and no need for accommodations shows clear discrimination in violation of

  the PDA.

         134.    Despite the Plaintiff being pregnant and suffering from a pregnancy-related

  disability, her schedule was changed, she was removed from a customer account, she was often

  denied breaks, forced to walk long distances despite her swollen ankles and feet, was not given a
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 22 of 30



  maternity uniform in a timely manner, and was given a hard time when she requested a stool or

  wanted to eat in accordance with her doctor’s orders.

         135.    Because the Plaintiff was pregnant, she was denied training to become a Ramp

  Security coordinator.

         136.    Upon information and belief, non-pregnant employees do not lose their regularly

  scheduled work hours, are not removed from accounts, are not denied breaks, are not forced to

  walk long distances when otherwise disabled, are given uniforms that fit their bodies, are allowed

  to sit or eat as needed, and are permitted to take their breaks wherever they choose to do so.

         137.    Upon information and belief, non-pregnant employees are considered for positions

  for which they apply and are given the training for those positions.

         138.    Any allegedly nondiscriminatory reason for the Defendant’s factions against

  Plaintiff is a mere pretext for the actual reasons for the failure to reasonably accommodate Plaintiff;

  inter alia Plaintiff’s pregnancy and/or pregnancy related disability.

         139.    As a result of Defendant’s violation, Plaintiff has suffered damages.

         140.    As a direct and proximate result of the intentional and discriminatory acts and

  practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

  injury including past and future loss of income and other employment benefits, emotional pain and

  suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to her

  reputation, and other past and future pecuniary losses.

         WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

  all wages and benefits the Plaintiff would have received but for the discrimination, including actual

  damages suffered, loss of fringe benefits, loss of retirement benefits, compensatory damages under
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 23 of 30



  the PDA for emotional distress, liquidated damages, prejudgment interest on her damages award,

  attorney’s fees, costs, and such other and further relief as this Court deems just and appropriate.

        COUNT VI: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                     (Discrimination on the Basis of Pregnancy)

         141.      Plaintiff incorporates herein the allegations contained in paragraphs 1 through 64,

  inclusive, as though same were fully re-written here.

         142.      The FCRA forbids discrimination on the basis of race, color, religion, sex,

  pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

  personal dignity, to make available to the state their full productive capacities, to secure the state

  against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

  to promote the interests, rights, and privileges of individuals within the state.

         143.      The Florida Civil Rights Act of 1992 shall be construed according to the fair import

  of its terms and shall be liberally construed to further the general purposes stated in this section

  and the special purposes of the particular provision involved.

         144.      Plaintiff was pregnant and suffered from a pregnancy-related disability, and

  therefore a member of a protected class.

         145.      Despite the Plaintiff being pregnant, and suffering from a pregnancy-related

  disability, her schedule was changed, she was removed from a customer account,, she was often

  denied breaks, forced to walk long distances despite her swollen ankles and feet, was not given a

  maternity uniform in a timely manner, and was given a hard time when she requested a stool or

  wanted to eat.

         146.      Because the Plaintiff was pregnant, she was denied training to become a Ramp

  Security coordinator.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 24 of 30



         147.    Upon information and belief, non-pregnant employees do not lose their regularly

  scheduled work hours, are not removed from accounts, are not denied breaks, are not forced to

  walk long distances when otherwise disabled, are given uniforms that fit their bodies, are allowed

  to sit or eat as needed, and are permitted to take their breaks wherever they choose to do so.

         148.    Upon information and belief, non-pregnant employees are considered for positions

  for which they apply and are given the training for those positions.

         149.    At all relevant and material times, Defendant failed to comply with the FCRA.

         150.    The discrimination of Plaintiff by Defendant was caused by Defendant being aware

  that Plaintiff was pregnant and/or that she suffered from a pregnancy-related disability.

         151.    At all times relevant, including at the time of the unlawful and discriminatory

  treatment, Defendant was aware that Plaintiff was pregnant and/or that she suffered from a

  pregnancy-related disability.

         152.    At the time of the unlawful discrimination, Plaintiff did perform and excel at the

  performance of the essential functions assigned to her by Defendant.

         153.    The failure of Defendant to adhere to the mandates of the FCRA was willful and its

  violations of the provisions of the FCRA were willful.

         154.    Defendant, through its practices and policies as an employer, willfully, and with

  malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on

  account of her pregnancy and/or pregnancy-related disability in violation of the FCRA with respect

  to its decision to treat Plaintiff differently from other employees.

         155.    Defendant’s treatment of Plaintiff was directly and proximately caused by

  Defendant’s unjustified discrimination against Plaintiff because she was pregnant and/or suffered

  from a pregnancy-related disability, in violation of the FCRA.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 25 of 30



         156.    Any allegedly nondiscriminatory reason for the treatment of Plaintiff asserted by

  Defendant is a mere pretext for the actual reasons for the treatment; namely, Plaintiff’s pregnancy

  and/or pregnancy-related disability.

         157.    Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

  rights protecting persons from discrimination due to her pregnancy and/or pregnancy-related

  disability. The discrimination on the basis of pregnancy constitutes unlawful discrimination.

         158.    As a direct and proximate result of Defendant’s intentional conduct, Plaintiff has

  suffered serious economic losses, as well as mental pain and suffering.

         WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

  all wages and benefits the Plaintiff would have received but for the discrimination, including actual

  damages suffered, compensatory damages under the FCRA for embarrassment, anxiety,

  humiliation, and emotional distress, liquidated damages, prejudgment interest on her damages

  award, attorney’s fees, costs, and such other and further relief as this Court deems just and

  appropriate.

                                COUNT VII: VIOLATION OF ADA
                                         (Retaliation)

         159.    Plaintiff incorporates herein the allegations contained in paragraphs 1 through 64,

  inclusive, as though same were fully re-written here.

         160.    Plaintiff suffered from a disability as that term is defined under the ADA.

         161.    At all times relevant hereto, Defendant regarded Plaintiff as an individual with a

  disability and/or an individual with a record of having a disability.

         162.    Defendant is an employer as that term is defined under the ADA.

         163.    Defendant retaliated against Plaintiff for engaging in the protected activity of

  complaining of discrimination against her by inter alia, failing to provide the Plaintiff with a
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 26 of 30



  reasonable accommodation, drastically reducing her hours, and requiring the Plaintiff to come

  back to work with no restrictions, and when she did not, terminating the Plaintiff’s employment.

         164.    As a result of Defendant’s violation, Plaintiff has suffered damages.

         165.    As a direct and proximate result of the intentional and discriminatory acts and

  practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

  injury including past and future loss of income and other employment benefits, emotional pain and

  suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to her

  reputation, and other past and future pecuniary losses.

         WHEREFORE, Plaintiff hereby requests that this Court enter judgment in her favor against

  the Defendant by awarding general and compensatory damages and reinstatement, front pay and

  back pay, prejudgment interest, attorneys’ fees and costs, and such other and further relief as this

  Court deems just and appropriate.

                               COUNT VIII: VIOLATION OF PDA
                                        (Retaliation)

         166.    Plaintiff incorporates herein the allegations contained in paragraphs 1 through 64,

  inclusive, as though same were fully re-written here.

         167.    Plaintiff was pregnant and suffered from a pregnancy-related disability as defined

  under the PDA.

         168.    At all times relevant hereto, Defendant regarded Plaintiff as an individual who was

  pregnant and/or suffered from a pregnancy-related disability.

         169.    Defendant is an employer as that term is defined under the PDA.

         170.    Defendant retaliated against Plaintiff for engaging in the protected activity of

  complaining of discrimination against her by inter alia, failing to provide the Plaintiff with a

  reasonable accommodation due to her pregnancy, drastically reducing her hours, and requiring the
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 27 of 30



  Plaintiff to come back to work with no restrictions, and when she did not, terminating the Plaintiff’s

  employment.

          171.    As a result of Defendant’s violation, Plaintiff has suffered damages.

          172.    As a direct and proximate result of the intentional and discriminatory acts and

  practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

  injury including past and future loss of income and other employment benefits, emotional pain and

  suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to her

  reputation, and other past and future pecuniary losses.

          WHEREFORE, Plaintiff hereby requests that this Court enter judgment in her favor against

  the Defendant by awarding general and compensatory damages and reinstatement, front pay and

  back pay, prejudgment interest, attorneys’ fees and costs, and such other and further relief as this

  Court deems just and appropriate.

        COUNT IX: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                                (Retaliation)

          173.    Plaintiff incorporates herein the allegations contained in paragraphs 1 through 64,

  inclusive, as though same were fully re-written here.

          174.    Plaintiff had the right to voice her grievances after the Defendant discriminated

  against her.

          175.    When Defendant terminated the Plaintiff for not being able to return to work

  without any restrictions, it retaliated against her for exercising her rights.

          176.    Nicole, Lizette, Linda, Annette Foster, Louis, Maria, Naomi, Doris, Javier, Yolanda

  Rodriguez, and Dora Angel, at all times relevant, were acting within the course and scope of their

  employment for Defendant.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 28 of 30



         177.    Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of the FCRA, Chapter 760.

         178.    Upon information and belief, Defendant’s unlawful employment practices were

  done with malice or with reckless indifference to the protected rights of Plaintiff. Defendant, by

  and through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful

  conduct of those in direct contact with Plaintiff. Therefore, Plaintiff is also entitled to punitive

  damages from Defendant in a sum to be determined at trial.

         179.    Plaintiff has engaged the undersigned attorneys to prosecute her claim and is

  entitled to recover her attorney’s fees from Defendant pursuant to statute.

         WHEREFORE, Plaintiff hereby requests that this Court: (a) declare that Defendant’s

  termination of Plaintiff was in violation of the FCRA; (b) grant Plaintiff judgment against

  Defendant to compensate her for past and future pecuniary losses, including injury to her

  professional reputation, and emotional pain and suffering caused by Defendant’s forced relocation

  in an amount to be determined at trial and in accordance with the FCRA; (c) award Plaintiff pre-

  judgment and post-judgment interest; (d) award Plaintiff punitive and compensatory damages as

  permitted by law; (e) award Plaintiff the costs of this action, together with her reasonable attorneys’

  fees incurred herein, pursuant to contract and/or statute; and (f) grant Plaintiff such other and

  further relief as the Court deems appropriate.

      COUNT X: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                               (Retaliation)

         180.    Plaintiff incorporates herein the allegations contained in paragraphs 1 through 64,

  inclusive, as though same were fully re-written here.
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 29 of 30



            181.   Plaintiff had the right to voice her grievances after the Defendant discriminated

  against her.

            182.   When Defendant terminated the Plaintiff, it retaliated against her for exercising her

  rights.

            183.   Nicole, Lizette, Linda, Annette Foster, Louis, Maria, Naomi, Doris, Javier, Yolanda

  Rodriguez, and Dora Angel, at all times relevant, were acting within the course and scope of their

  employment for Defendant.

            184.   Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of Title VII of the Civil Rights Act of 1964.

            185.   Upon information and belief, Defendant’s unlawful employment practices were

  done with malice or with reckless indifference to the protected rights of Plaintiff. Defendant, by

  and through its officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful

  conduct of those in direct contact with Plaintiff. Therefore, Plaintiff is also entitled to punitive

  damages from Defendant in a sum to be determined at trial.

            186.   Plaintiff has engaged the undersigned attorneys to prosecute her claim and is

  entitled to recover her attorney’s fees from Defendant pursuant to statute.

            WHEREFORE, Plaintiff hereby requests that this Court: (a) declare that Defendant’s

  termination of Plaintiff was in violation of Title VII of the Civil Rights Act of 1964; (b) grant

  Plaintiff judgment against Defendant to compensate her for past and future pecuniary losses,

  including injury to her professional reputation, and emotional pain and suffering caused by

  Defendant’s forced relocation in an amount to be determined at trial and in accordance with Title

  VII of the Civil Rights Act of 1964; (c) award Plaintiff pre-judgment and post-judgment interest;
Case 0:19-cv-63126-FAM Document 1 Entered on FLSD Docket 12/20/2019 Page 30 of 30



  (d) award Plaintiff punitive and compensatory damages as permitted by law; (e) award Plaintiff

  the costs of this action, together with her reasonable attorneys’ fees incurred herein, pursuant to

  contract and/or statute; and (f) grant Plaintiff such other and further relief as the Court deems

  appropriate.


                                    DEMAND FOR JURY TRIAL

   Plaintiff demands a trial by jury on all issues so triable.



                                                  Respectfully submitted this 20th day of December,
                                                  2019.

                                                  By: /s/ Michelle Cohen Levy
                                                  Michelle Cohen Levy, FBN 0068514
                                                  The Law Office of Michelle Cohen Levy, P.A.
                                                  4400 N. Federal Highway
                                                  Lighthouse Point, Florida 33064
                                                  P: (954) 651-9196
                                                  Michelle@CohenLevyLegal.com
                                                  Counsel for Plaintiff
